                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

UNITED STATES OF AMERICA,
       Plaintiff,
v.                                                       Criminal Case No. 17-20067
                                                         Civil Case No. 19-10139
ALXLEOTOLD GORDON,
     Defendant.
__________________________________/
          OPINION AND ORDER DENYING DEFENDANT’S § 2255 MOTION
               AND DENYING A CERTIFICATE OF APPEALABILITY

       Pursuant to a Rule 11 agreement, Alxleotold Gordon pleaded guilty to: two

counts of distribution of and possession with intent to distribute a controlled substance;

one count of possession of a firearm in furtherance of a drug trafficking crime; and one

count of possession of a firearm by a previously convicted felon. (ECF No. 54.) He was

sentenced to 360 months imprisonment. (ECF No. 72.)

       Before the court is Defendant’s Motion to Vacate Sentence under 28 U.S.C.

§ 2255. (ECF No. 79.) The Government filed a response (ECF No. 89), and Defendant

filed a reply (ECF No. 91). Defendant also filed a letter requesting relief, which the court

construes as a supplement to his § 2255 motion. (ECF No. 92.) For the reasons stated

below, Defendant’s motion will be denied.

                                    I. BACKGROUND

       On January 20, 2017, Defendant sold Lori Ann Pangborn heroin, which also

contained fentanyl. (ECF No. 54, PageID.198.) Pangborn then delivered the drugs to an

individual referred to as R.D. (Id., PageID.199.) Later that night, Westland EMS

responded to a call of a man not breathing, found R.D. unresponsive, and pronounced
him dead at the scene. (ECF No. 89, PageID.463.) As a result of his use of the drugs

Pangborn and Defendant distributed, R.D. died from fentanyl toxicity. (ECF No. 54,

PageID.199.)

       Four days later, Westland Police performed a search of Defendant’s home and

arrested him. (Id.) According to the Government, Defendant confessed after he was

given Miranda warnings that he sold heroin to Pangborn and that she had informed him

the person she delivered the latest heroin to had died. (ECF No. 89, PageID.464.)

       Defendant pleaded guilty pursuant to a Rule 11 agreement, which predicted a

guideline range of 420 months to life. (ECF No. 54, PageID.200.) Defendant admitted

that: he knowingly and intentionally possessed heroin and fentanyl with intent to

distribute a mixture of both drugs; in furtherance of such activity, he was illegally in

possession of firearms; and prior to this event he was convicted of criminal offenses

punishable by more than one year in prison, and so was unable to legally possess any

firearms. (Id., PageID.199.) He was sentenced to 360 months in custody, well below the

guidelines range. (ECF No. 72.) The court commented at sentencing upon defense

counsel’s capable and sufficient advocacy for Defendant and confirmed with Defendant

at both his plea hearing and sentencing his satisfaction with counsel’s representation.

(ECF No. 84, PageID.445; ECF No. 78, PageID.371, 392.)

                                       II. STANDARD

       Under § 2255, a prisoner sentenced by a federal court may “move the court

which imposed the sentence to vacate, set aside or correct the sentence” on the

grounds “that the sentence was imposed in violation of the Constitution or laws of the

United States, or that the court was without jurisdiction to impose such sentence, or that



                                              2
the sentence was in excess of the maximum authorized by law, or is otherwise subject

to collateral attack.” 28 U.S.C. § 2255(a). This statute “is not a substitute for a direct

appeal,” and “a prisoner must clear a significantly higher hurdle than would exist on

direct appeal” to merit relief. Regalado v. United States, 334 F.3d 520, 528 (6th Cir.

2003) (citing United States v. Frady, 456 U.S. 152, 166–68 (1982)).

       Consequently, “[t]o prevail on a § 2255 motion alleging constitutional error, the

petitioner must establish an error of constitutional magnitude which had a substantial

and injurious effect or influence on the proceedings.” Watson v. United States, 165 F.3d

486, 488 (6th Cir. 1999) (citing Brecht v. Abrahamson, 507 U.S. 619, 637–38 (1993)).

Though non-constitutional errors are generally outside the scope of § 2255 relief, see

United States v. Cofield, 233 F.3d 405, 407 (6th Cir. 2000), a petitioner can prevail on a

§ 2255 motion alleging non-constitutional error by “establish[ing] a fundamental defect

which inherently results in a complete miscarriage of justice, or, an error so egregious

that it amounts to a violation of due process.” Watson, 165 F.3d at 488 (internal

quotation marks and citations omitted).

       Defendant grounds his motion in part upon the alleged inadequacy of his legal

representation. To establish ineffective assistance of counsel under the Sixth

Amendment, Defendant must satisfy the two-prong test set forth in Strickland v.

Washington, 466 U.S. 668 (1984). First, Defendant must show that his counsel’s

performance was deficient, which “requires a showing that counsel made errors so

serious that counsel was not functioning as the ‘counsel’ guaranteed the defendant by

the Sixth Amendment.” Id. at 687. Next, Defendant “must show that the deficient

performance prejudiced the defense.” Id.



                                              3
                                     III. DISCUSSION

       Defendant makes three arguments in his motion. The first alleges a due process

violation based on an error of the court, while the second and third allege ineffective

assistance of counsel. Defendant also requests an evidentiary hearing. The court will

address each of Defendant’s arguments in turn.

       First, Defendant argues that the court was “clearly erroneous” in determining that

R.D.’s death was caused by Defendant’s distribution of fentanyl-laced heroin to

Pangborn. (ECF No. 79, PageID.395, 402.) He refers to this as “an unsupported factual

finding” and claims there was insufficient evidence for the court to find that the heroin he

gave to Pangborn was the “exact same heroin” that resulted in R.D.’s death. (Id.,

PageID.403.) Additionally, Defendant argues “that the factual determination as to

whether death resulted should have been determined beyond a reasonable doubt rather

than by a preponderance of the evidence.” (Id., PageID.403–04.)

       This argument is both procedurally barred and lacking merit. Defendant had

multiple opportunities to contest the factual basis for his convictions. He never did.

Rather, as the Government points out, he affirmed the exact finding he now argues is

unsupported by the record on multiple occasions: in his Rule 11 Agreement, when he

was questioned following his Miranda warnings, and during the plea colloquy. (ECF No.

89, PageID.464, 469.) The plea agreement Defendant entered recites that “[a]s a result

of his use of the controlled substance Pangborn and Gordon had distributed, R.D. died

from fentanyl toxicity.” (ECF No. 54, PageID.199.) Defendant also affirmed this under

oath at his plea hearing. (ECF No. 84, PageID.446–47.) This sworn testimony at his

plea hearing “carr[ies] a strong presumption of verity” and thus “constitute[s] a



                                             4
formidable barrier” to collateral relief. Blackledge v. Allison, 431 U.S. 63, 73–74 (1977).

Moreover, Defendant reviewed the Pre-Sentence Report with his attorney and did not

object to this fact. (ECF No. 78, PageID.371.) For all these reasons, this claim fails.

       Defendant next argues that he received ineffective assistance of counsel based

on his attorney’s failure to: (1) argue that the government “failed to provide the

necessary factual basis” for Defendant’s guilty plea to 18 U.S.C. § 924(c); and (2) object

to the two-point enhancement under § 2D1.1(b)(12). (ECF No.79, PageID.395–96.) To

establish ineffective assistance of counsel, Defendant must show both deficient

performance and prejudice. “An allegation entirely unsupported by the record cannot

meet the prejudice component of the Strickland inquiry.” Ross v. United States, 339

F.3d 483, 494 (6th Cir. 2003).

       Defendant’s first ineffective-assistance argument is reminiscent of his earlier

claim and fails for the same reasons. He challenges the factual basis for his guilty plea

to possessing a firearm in furtherance of a drug-trafficking crime, although he admitted

in his plea agreement that “in furtherance of his illegal drug activity, [he] was in

possession of a firearm.” (Id., PageID.405–06; ECF No. 54, PageID.199.) At his plea

hearing, Defendant affirmed the court’s statement that he possessed firearms in part to

assist in the protection of himself and his property in the course of his drug distribution

activity. (ECF No. 84, PageID.447.) Defendant cannot show he was prejudiced by his

attorney’s failure to argue that the government did not provide a factual basis for his

§ 924(c) plea when Defendant admitted the relevant facts.

       Next, Defendant argues that his counsel was ineffective by failing to challenge

the enhancement under § 2D1.1(b)(12) for maintaining premises for the purpose of drug



                                              5
distribution. (ECF No. 79, PageID.407–08.) Once again, Defendant is unable to show

prejudice because this enhancement was included in the plea agreement, which he

signed. (ECF No. 54, PageID.209.) Nor did he object to its inclusion in the Pre-

Sentence Report. Additionally, Defendant fails to establish that his sentence was

impacted in any way by this two-point enhancement, and the government argues that

he would have faced the same guidelines range. Because the record undermines any

finding of prejudice, the ineffective-assistance-of-counsel claims fail.

       Finally, Defendant’s request for an evidentiary hearing will be denied. Defendant

does not identify any specific facts that if proven true would entitle him to relief, but

rather vaguely asserts “that additional facts which would support his claim are not

contained within the record.” (ECF No. 79, PageID.409.) The court also notes that

Defendant improperly attempts to raise new arguments in his reply, including that his

guilty plea was coerced and that he is actually innocent of causing R.D.’s death

because of the lack of evidence. (ECF No. 91, PageID.483–89.) In any event, these

arguments fail. There is ample sworn testimony from Defendant that he entered into the

plea agreement knowingly and voluntarily; this “carr[ies] a strong presumption of verity”

and thus “constitute[s] a formidable barrier” to collateral relief. Blackledge, 431 U.S. at

73–74. Furthermore, “‘actual innocence’ means factual innocence, not mere legal

insufficiency,” Bousely v. United States, 523 U.S. 614, 623 (1988) (citation omitted), and

Defendant repeatedly affirmed the facts underlying his convictions. Nor does

Defendant’s letter requesting relief affect the court’s analysis, as it does not contain any




                                              6
argument but merely cites two recent Supreme Court decisions which have no apparent

bearing on this case. 1 (ECF No. 92.)

                                          IV. CONCLUSION

        Because Defendant has failed to make the required showing to establish a claim

for ineffective assistance of counsel or other error meriting relief, the court will deny his

Motion to Vacate. The court will also deny a certificate of appealability because jurists of

reason would not debate the court’s analysis with respect to Defendant’s claim.

28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 483–84 (2000). Accordingly,

        IT IS ORDERED that Defendant’s Motion to Vacate Sentence under 28 U.S.C.

§ 2255 (ECF No. 79) is DENIED.

        IT IS FURTHER ORDERED that a Certificate of Appealability is DENIED.

                                                          s/Robert H. Cleland                   /
                                                          ROBERT H. CLELAND
                                                          UNITED STATES DISTRICT JUDGE
Dated: July 29, 2019

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, July 29, 2019, by electronic and/or ordinary mail.

                                                           s/Lisa Wagner                        /
                                                           Case Manager and Deputy Clerk
                                                           (810) 292-6522
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\17-20067.GORDON.Deny2255.2docx.docx




1       Rehaif v. United States, No. 17-9560 (U.S. Jun. 21, 2019), held “that in a
prosecution under 18 U.S.C. §922(g) and §924(a)(2), the Government must prove both
that the defendant knew he possessed a firearm and that he knew he belonged to the
relevant category of persons barred from possessing a firearm.” Id. at *14. Here,
Defendant pleaded guilty under §922(g)(1) to being a felon in possession of a firearm
and admitted his relevant status. (ECF No. 54, PageID.199.)
        United States v. Davis, No. 18-431 (U.S. Jun. 24, 2019), held the residual clause
defining a “crime of violence” under 18 U.S.C. § 924(c) unconstitutionally vague. Id. at
*27. Here, Defendant was not convicted under the residual clause but under
§ 924(c)(1)(A)(i) for possessing firearms in furtherance of a controlled substance
distribution offense. (ECF No. 72.)
                                                     7
